Citation Nr: 0211207	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-43 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicide agents.  

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)  

(The issue of entitlement to service connection for 
alcoholism, to include as secondary to PTSD, will be the 
subject of a later decision.)  

(The issue of entitlement to service connection for liver 
disease, to include as secondary to PTSD, will be the subject 
of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.  

This matter originally arose from an April 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought.  The veteran filed a timely appeal, and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  In October 1998, the Board remanded the case 
back to the RO for additional development.  The requested 
development with respect to the issue of entitlement to 
service connection for peripheral neuropathy was completed, 
and that issue will be addressed in the decision below.  

The Board is currently undertaking further development with 
respect to the issues of entitlement to service connection 
for PTSD, and for alcoholism and liver disease secondary to 
PTSD, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the 
required notice and reviewing any response to the notice, the 
Board will prepare separate decisions addressing those 
issues.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to service 
connection for peripheral neuropathy, to include as secondary 
to exposure to herbicide agents.  

2.  The veteran served in the Republic of Vietnam from 
approximately August 1967 to September 1968.  

3.  The objective medical evidence fails to disclose that the 
veteran currently suffers from peripheral neuropathy, or that 
he manifested such disorder to a compensable degree within 
one year of his separation from service.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred as a result of the 
veteran's active service or as a result of exposure to 
herbicides therein.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001); 38 
U.S.C. 
§ 1116(f), as amended by Pub. L. No. 107-103, 115 Stat. 976 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred peripheral neuropathy 
as a result of exposure to herbicide agents while serving in 
the Republic of Vietnam during the Vietnam War Era.  
Accordingly, he seeks service connection for that disability.  
In such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled.  
The Board finds that although the RO did not have the benefit 
of the explicit provisions of the VCAA when the case was 
first adjudicated, the veteran has nevertheless been provided 
with adequate notice of the evidence needed to substantiate 
his claim for service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicide agents.  In 
addition, he has been provided with notice of what evidence 
the VA would obtain, and the evidence he was to provide.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case and supplemental statements of the 
case, in correspondence to the veteran dated in March 1995, 
July 1996, July 2002, et al., and in the Board's October 1998 
Remand have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue of entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, records of treatment following 
service, VA rating examination reports, statements provided 
by private health care providers, and personal statements 
made by the veteran in support of his claim.  The Board 
observes that the veteran declined the opportunity to appear 
and present testimony at a personal hearing either before a 
Hearing Officer or before a member of the Board.  

The VA rating examiners who conducted the medical 
examinations in conjunction with the claim at issue have 
reviewed relevant medical records, and have considered such 
evidence in rendering diagnoses pertinent to peripheral 
neuropathy.  In light of the conclusions reached by the 
examining physicians in connection with the claim for service 
connection for peripheral neuropathy, the Board concludes 
that scheduling the veteran for an additional rating 
examination would result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with this claim, and concludes that 
all reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim for 
service connection for peripheral neuropathy, to include as 
due to exposure to herbicide agents.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).  In addition, certain chronic diseases, such as 
epilepsy or a seizure disorder, and an organic disease of the 
nervous system, may be presumed to have been incurred in 
service, if they become manifest to a compensable degree 
within one year after separation from service, or seven years 
for multiple sclerosis.  Such disorders include acute and 
subacute peripheral neuropathy.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307(a)(6), 3.309 (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disorder must still be shown by a medical 
diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred during the veteran's active service, or 
otherwise due to a service-connected disability.  

Under regulations previously in effect, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam War era, and has a 
disease listed at 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  On 
December 27, 2001, however, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
("Act" or "the Act"), Public Law 107-103, 115 Stat. 976 
(2001).  Pursuant to this new law, codified at 38 U.S.C.A. 
§ 1116(f), as amended by § 201(c) of the Act, all veterans 
who served in Vietnam during the Vietnam War Era are now 
presumed to have been exposed to herbicide agents.  The new 
law became effective from December 27, 2001.  Such 
presumption of exposure to herbicide agents has been changed 
in the veteran's favor.  In any event, as this case does not 
turn on whether the veteran was actually exposed to Agent 
Orange, but rather the result of such exposure, such exposure 
is to be presumed, but does not otherwise affect the outcome 
of the case as will be explained below.  

In order for a claim for service connection for a disorder or 
disease claimed to be due to Agent Orange or herbicide 
exposure to be substantiated, two elements must still be 
satisfied.  First, a veteran must show that he served in the 
Vietnam War during the Vietnam War Era.  See 38 U.S.C.A. 
§ 1116 (West Supp. 2001); 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) (2001).  The diseases 
associated with exposure to certain herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  However, the Secretary of VA has specifically 
determined that presumption for service connection for 
certain diseases including chronic, persistent peripheral 
neuropathy is not warranted.  See 67 Fed. Reg. 42,600, 42,605 
(June 24, 2002).  Notwithstanding the foregoing, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5,98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection by proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In the present case, it is undisputed that the veteran served 
in the Republic of Vietnam during the Vietnam War Era.  His 
service personnel records disclose that he served in the area 
of Cam Ranh Bay with the 135th Heavy Equipment Maintenance 
(HEM) Company from approximately August 1967 to September 
1968.  In addition, the claimed peripheral neuropathy is 
listed among the diseases at 38 C.F.R. § 3.309(e) which are 
presumptively associated with herbicide exposure.  

The veteran's service medical records fail to contain any 
diagnoses of peripheral neuropathy.  As noted above, in order 
for the presumption of service incurrence to be effective for 
peripheral neuropathy, such disorder must be shown to have 
become manifest to a degree of 10 percent or more within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Clinical treatment records dating 
from April 1992 through September 1998 show that the veteran 
was seen for a variety of complaints including alcohol abuse 
throughout that period.  A statement from his treating 
private physician dated in August 1995 discloses that the 
veteran had positive Tinel's sign on the right hand.  There 
were diminished deep tendon reflexes in both legs, 
significant tremor in both hands, and moderate ataxia.  The 
veteran's diagnoses at that time included peripheral 
neuropathy in addition to osteoarthritis, chronic obstructive 
pulmonary disease, chronic alcoholism, PTSD, and dementia, 
probably secondary to alcoholism.  The treating physician did 
not offer any opinion as to the etiology of the diagnosed 
neuropathy.  Subsequent treatment records disclosed the 
presence of femoral artery disease, and in September 1997, 
was shown to have severe stenosis in both femoral arteries.  
In addition, an inpatient treatment record covering 
hospitalization from August through September 1997 discloses 
that the veteran experienced a cerebro-vascular accident 
which resulted in left sided weakness and tingling in the 
left arm with a slight tremor.  The veteran underwent 
vascular bypass and neurosurgery in August 1998 to relieve 
the stenosis of the femoral arteries.  

The veteran underwent a VA rating examination in March 1995.  
The report of that examination does not show that the veteran 
presented with any particular complaints related to 
peripheral neuropathy.  On examination, the veteran was noted 
to be a chronic alcoholic.  The neurological portion of the 
examination disclosed that there were no unilateral muscle 
mass changes in the extremities, and that the veteran had 
adequate strength.  Deep tendon reflexes were 2+ and equal.  
No pathological reflexes were found.  Sensory modalities 
disclosed a vague feeling of decreased pinprick sensation in 
a stocking glove type distribution, but no other sensory loss 
was found with vibratory sensation, position sense, and 
temperature sensation all intact.  The examiner concluded 
with diagnoses of asymptomatic hypertension; symptoms 
compatible with mild peripheral neuropathy, most likely 
alcoholic peripheral neuropathy; alcohol abuse with 
hepatomegaly; and other unrelated disorders.  

The veteran underwent an additional VA rating examination in 
August 1999.  The report of that examination shows that the 
veteran indicated that his symptoms began some five to six 
years previously with gradual onset.  He stated that the left 
leg became more symptomatic than the right originally.  The 
examiner noted that the veteran had undergone a bypass 
procedure of the left bifemoral to popliteal bypass graft in 
1997.  He complained of experiencing daily pain and 
decreasing sensation in the right leg from the calf down to 
the foot.  With respect to the left lower extremity, the 
veteran's complaints involved the left foot only.  The 
veteran offered that he was only able to walk 100 feet or so 
before his whole leg would become numb, and the pain would 
increase sharply.  On examination, the veteran was shown to 
have a normal gait and posture.  The femoral surgery incision 
scars were noted.  There was a slight positive Tinel's sign 
on the left and right, but Phalen's test was negative.  Deep 
tendon reflexes were 2+ in the upper extremities and 1+ and 
2+ in the right and left lower extremities, respectively.  
There was no decrease in pinprick sensation, and vibratory 
sensation was intact along with proprioception.  The examiner 
concluded with diagnoses of peripheral vascular disease, 
right more than left, alcohol abuse, and hepatomegaly 
consistent with alcohol abuse, without signs of chronic liver 
disease.  The examiner also expressly stated that there was 
no sign of peripheral neuropathy.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a finding that 
the veteran has peripheral neuropathy that was either 
incurred in service or as a result of exposure to herbicide 
agents in Vietnam.  As discussed, there is no doubt that the 
veteran served in Vietnam, and that pursuant to the newly 
enacted statute, he was presumptively exposed to herbicide 
agents during such service.  However, he has not met the 
criteria for presumptive service connection for peripheral 
neuropathy.  In order for peripheral neuropathy to be 
presumptively associated with such exposure, it must have 
been manifest to a compensable degree (10 percent) within one 
year of the veteran's discharge from service.  In this case, 
the clinical treatment records fail to disclose any 
incurrence of peripheral neuropathy prior to March 1995 when 
the veteran was shown to have mild symptoms of that disorder.  
At that time, the veteran's peripheral neuropathy was found 
to be most likely due to alcohol abuse rather than any 
herbicide or service-related etiology.  The private physician 
who diagnosed such disorder in August 1995 did not offer any 
opinion as to the etiology of the disorder at that time, and 
did not otherwise suggest that such disability was incurred 
in service.  

Moreover, at the time the veteran underwent the most recent 
VA rating examination of August 1999, he related that his 
symptoms did not have their onset until some five or six 
years previously with gradual onset.  The veteran was 
discharged from service in September 1968, and his symptoms 
would therefore have begun some 25 years after that date, 
according to the veteran's chronology.  Accordingly, the 
Board finds that the criteria for presumptive association of 
peripheral neuropathy with exposure to herbicide agents have 
not been met, as by the veteran's own statements, his 
symptoms did not begin within one year of his discharge from 
service.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  

Evaluating the veteran's claim for service connection for 
peripheral neuropathy on a direct basis, the Board observes 
that there is no evidence to suggest service incurrence for 
that disorder.  In March 1995 when peripheral neuropathy was 
first clinically diagnosed, it was found to be the most 
likely result of alcohol abuse.  Further, pursuant to the 
most recent VA rating examination of August 1999, the veteran 
was not shown to have any actual signs of peripheral 
neuropathy per se, but rather, was shown to have peripheral 
vascular disease.  The most recent examination failed to show 
that the veteran had a present disability with respect to 
peripheral neuropathy.  Therefore, absent a finding that the 
veteran suffers from a present disability involving 
neuropathy, or an opinion suggesting that such disorder, if 
present, was incurred in service, the veteran's appeal with 
respect to that issue must be denied.  

The Board does not doubt the sincerity of the veteran's 
expressed belief that he has peripheral neuropathy that was 
incurred as a result of his active service or as a result of 
herbicide exposure therein.  Such statements to that effect, 
however, do not constitute medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  

Thus, the Board can only conclude that the preponderance of 
the evidence is against a finding that the veteran suffers 
from peripheral neuropathy that was either incurred in 
service or as a result of herbicide exposure therein.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine need not 
be considered.  See 38 U.S.C.A. § 5107(b) as amended by VCAA.  
Therefore, the veteran's appeal with respect to this issue 
must be denied.  


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

